Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see response to the Examiner’s Argument on pages 5-7, filed 02/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsuruta (US Patent 5467911) and Whitman (US Pub 20030073981).

Claim Status
This office action is in response to applicant’s filing on 04/20/2020. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuruta (US Patent 5467911) and further in view of Whitman (US Pub 20030073981).

Regarding Claim 1, Tsuruta disclose a surgical instrument (1 and 2-Fig. 24), comprising: 
a stapling end effector (2D-Fig. 21) comprising a staple-applying assembly (Fig. 21, assembly of anvil 56, section 55 and pushers 111 and 114) having two opposing stapling surfaces defining a closure distance therebetween (Fig. 21, 55 and 56 define a closure distance therebetween), wherein at least one of the stapling surfaces is movable with respect to the other of the stapling surfaces (Column 15, lines 15-55, describes the stapling process for Fig. 21); and 
a handle (212-Fig. 24) connected to the stapling end effector (Fig. 24, section 1 and 2 are connected) and comprising: a staple-firing assembly (Fig. 24, assembly of motor 226, gears 230 and 232, pinion 236, pulleys 234 and 240 and links 242 and 244) operatively connected to the staple-applying assembly (Fig. 24, bars 252 and 254 are connected to pushers 214 and 216, it is noted that pushers 214 and 216 are the same pushers 111 and 114 of Fig. 21) and, when actuated, causing the staple-applying assembly to staple tissue disposed between the two opposing stapling surfaces (Column 15, lines 15-55, describes the stapling process for Fig. 21); a power source (224-Fig. 24, examiner notes that Column 9, lines 33-35, the specifications have a possible misprint of a power supply 24 instead of 224); an (226-Fig. 24) supplied with power from the power source (Fig. 24, 224 is connected to motor 226 by an unreferenced switch), wherein the power source and the electric motor are entirely contained within the handle (Column 9, lines 33-35); and 
a closure assembly (Fig. 24, pushers 214 and 216 with housing 201) comprising: a drive part (214 and 216-Fig. 24): selectively moved by the motor along a drive-part axis (Fig. 24, housing 201 defines and axis in which pushers 214 and 216 traverse within); and Docket # EES/Elec Stap DIV102 of 11 S/N 15/447,379Amdt. dated April 20, 2020   operatively connected to the stapling end effector (Fig. 24,  pushers 214 and 216 are representative of pushers 111 and 114 of Fig. 21) such that, when the motor is supplied with power, the drive part advances the at least one movable stapling surface towards the opposing stapling surface (Column 9, lines 36-52, the motor moves an assembly of parts to move 214 and 216 to accomplish the stapling procedure as described in Column 15, lines 15-55, describes the stapling process for Fig. 21).
Tsuruta additionally discloses a detection mechanism (225-Fig. 25) and a controller (222-Fig. 24) entirely contained within the handle (Fig. 24, all components are within case 212) and operatively connected to the staple-firing assembly and the detection mechanism (Fig. 24, control circuit 222 is connected to motor 226 and 225 monitors motor 226 from within casing 212).
However, Tsuruta fails to expressly disclose the functional limitations of the detection mechanism operable to detect a position of the drive part along the drive-part axis and the controller configured to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined firing range.
(30 and 32-Fig. 2) along the drive-part axis (paragraphs [0049-0050], describes the interaction between the encoders 106 and 108 with drive shafts 30 and 32, which allows the controller to determine position of the anvil based on the number of counted revolutions made by the drive shafts) and a controller with the functional capability to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined firing range between the two opposing stapling surfaces (Fig. 15b and paragraph [0091], the gap between the anvil and the body portion is determined and based upon the determined gap, the controller may execute a stop motor command), wherein the control proceeds to determine whether the gap between the anvil and body is less than or greater than a predetermined threshold during a sequence of steps in which the motor control is controlled based on the detected gap between the anvil and body and the set predetermined threshold (Fig. 15b and paragraph [0091]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the control circuit and encoder, as taught by Tsuruta, to have incorporated the functional ability of a controller and a encoder to determine a gap between the anvil and staple cartridge, wherein the controller execute a motor stop based on a detected gap in the end effector jaws, as taught by Whitman, so to inform the operator of a surgical instrument that the end effector is improperly placed or has not reach a particular gap range between the jaws of the end effector for proper operation of the surgical tool. 

Regarding Claim 2, Tsuruta discloses in the parent claim a power source disposed inside the handle, and Tsuruta further disclose that the power source is a rechargeable battery (Column 6, lines 56-62, power source is a rechargeable battery).

Regarding Claim 3, Tsuruta further discloses wherein the two opposing stapling surfaces comprise an anvil (56-Fig. 21) and a staple cartridge (119-Fig.21), and the anvil is movable with respect to the staple cartridge (Column 15, lines 35-55).

Regarding Claim 4, Tsuruta further discloses wherein the handle further comprises an actuating mechanism (8-Fig. 6) that is operatively connected to the staple-firing assembly to selectively actuate the staple-firing assembly (Column 12, 44-46).

Regarding Claim 5, Tsuruta further discloses wherein the staple-firing assembly comprises a firing member (242 or 244-Fig. 24) configured to move along the drive-part axis (Fig. 24, distal end of links 242 and 244 move along an axis defined by housing 201) to cause the staple-applying assembly to eject at least one staple (Column 9, lines 36-52, the motor moves an assembly of parts to move 214 and 216 to accomplish the stapling procedure as described in Column 15, lines 15-55, describes the stapling process for Fig. 21).

Regarding Claim 6, Tsuruta as modified by Whitman teaches a pre-defined firing range in the parent claim, Whitman further teaches that a pre-defined firing range is 1 cm or less (paragraph [0092], predetermined threshold gap may be 1 mm, which is less than 1cm).

Regarding Claim 7, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose that the controller prevents actuation of the staple-firing assembly when the drive part is at a position corresponding to a pre-defined minimum closure distance between the two opposing stapling surfaces (refer to the discussion above, with reference to Whitman’s Fig. 15b and paragraph [ 0091]), the pre-defined minimum closure distance being too short for therapeutic stapling (the examiner notes that therapeutic stapling is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 8, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose that the controller prevents actuation of the staple-firing assembly when the drive part is at a position corresponding to a pre-defined minimum closure distance between the two opposing stapling surfaces (refer to the discussion above, with reference to Whitman’s Fig. 15b and paragraph [ 0091]) that is less than a pre-defined minimum closure distance (the examiner notes that pre-defined minimum closure distance is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 9, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose wherein the detection mechanism is comprised of at least one limit switch (examiner notes that the encoders of Whitman are equivalent to a limit switch) configured to detect when the drive part is at a position (paragraph [0049], describes the detection of the drive shafts) corresponding to a closure distance between the two opposing stapling surfaces that is too short for therapeutic stapling (the examiner notes that pre-defined minimum closure distance is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 10, Tsuruta further discloses wherein the drive part is comprised of a rod (Fig. 24, 214 and 216 appear to be rod shaped) operable to reciprocate along the drive-part axis (Fig. 24, 21 and 216 reciprocate within housing 201), and movement of the rod in at least one direction on the drive-part axis causes the movable stapling surface to move with respect to the opposing stapling surface (Fig. 21, movement of anvil pusher causes the anvil for move relative to the staples).

Regarding Claim 11, Tsuruta disclose a surgical instrument (1 and 2-Fig. 24), comprising: 
a stapling end effector (2D-Fig. 21) comprising a proximal effector end (42-Fig. 6) and a staple-applying assembly (Fig. 21, assembly of anvil 56, section 55 and pushers 111 and 114) having two opposing stapling surfaces defining a closure distance therebetween (Fig. 21, 55 and 56 define a closure distance therebetween), (Column 15, lines 15-55, describes the stapling process for Fig. 21);
a shaft (2-Fig. 24) having a proximal shaft end (Fig. 6, 42 of 2D is representative of a proximal end) and a distal end (Fig. 6, the junction between applicator 55 and the shaft of 2d), wherein the distal shaft end is connected to the stapling end effector at the proximal effector end (Fig. 21, anvil 56 is connected to the distal end of the shaft of 2D); and
a handle (212-Fig. 24) connected to the proximal shaft end (Fig. 24, casing 212 of section 1 is connected to section 2) and comprising: a staple-firing assembly (Fig. 24, assembly of motor 226, gears 230 and 232, pinion 236, pulleys 234 and 240 and links 242 and 244) operatively connected to the staple-applying assembly (Fig. 24, bars 252 and 254 are connected to pushers 214 and 216, it is noted that pushers 214 and 216 are the same pushers 111 and 114 of Fig. 21) and, when actuated, causing the staple-applying assembly to staple tissue disposed between the two opposing stapling surfaces (Column 15, lines 15-55, describes the stapling process for Fig. 21); a power source (224-Fig. 24, examiner notes that Column 9, lines 33-35, the specifications have a possible misprint of a power supply 24 instead of 224); an electric motor (226-Fig. 24) supplied with power from the power source (Fig. 24, 224 is connected to motor 226 by an unreferenced switch), wherein the power source and the electric motor are entirely contained within the handle (Column 9, lines 33-35); and 
(Fig. 24, pushers 214 and 216 with housing 201) comprising: a drive part (214 and 216-Fig. 24): selectively moved by the motor along a drive-part axis through the shaft (Fig. 24, housing 201 defines and axis in which pushers 214 and 216 traverse within); and Docket # EES/Elec Stap DIV102 of 11 S/N 15/447,379Amdt. dated April 20, 2020   operatively connected to the stapling end effector (Fig. 24,  pushers 214 and 216 are representative of pushers 111 and 114 of Fig. 21) such that, when the motor is supplied with power, the drive part advances the at least one movable stapling surface towards the opposing stapling surface (Column 9, lines 36-52, the motor moves an assembly of parts to move 214 and 216 to accomplish the stapling procedure as described in Column 15, lines 15-55, describes the stapling process for Fig. 21).
Tsuruta additionally discloses a detection mechanism (225-Fig. 25) and a controller (222-Fig. 24) entirely contained within the handle (Fig. 24, all components are within case 212) and operatively connected to the staple-firing assembly and the detection mechanism (Fig. 24, control circuit 222 is connected to motor 226 and 225 monitors motor 226 from within casing 212).
However, Tsuruta fails to expressly disclose the functional limitations of the detection mechanism operable to detect a position of the drive part along the drive-part axis and the controller configured to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined firing range.
Whitman teaches a detection mechanism (106 and 108-Fig. 8) operable to detect a position of a drive part (30 and 32-Fig. 2) along the drive-part axis (paragraphs [0049-0050], describes the interaction between the encoders 106 and 108 with drive shafts 30 and 32, which allows the controller to determine position of the anvil based on the number of counted revolutions made by the drive shafts) and a controller with the functional capability to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined firing range between the two opposing stapling surfaces (Fig. 15b and paragraph [0091], the gap between the anvil and the body portion is determined and based upon the determined gap, the controller may execute a stop motor command), wherein the control proceeds to determine whether the gap between the anvil and body is less than or greater than a predetermined threshold during a sequence of steps in which the motor control is controlled based on the detected gap between the anvil and body and the set predetermined threshold (Fig. 15b and paragraph [0091]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the control circuit and encoder, as taught by Tsuruta, to have incorporated the functional ability of a controller and a encoder to determine a gap between the anvil and staple cartridge, wherein the controller execute a motor stop based on a detected gap in the end effector jaws, as taught by Whitman, so to inform the operator of a surgical instrument that the end effector is improperly placed or has not reach a particular gap range between the jaws of the end effector for proper operation of the surgical tool. 

Regarding Claim 12, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose that the controller prevents actuation of the staple-firing (refer to the discussion above, with reference to Whitman’s Fig. 15b and paragraph [ 0091]) that is too short for therapeutic stapling (the examiner notes that therapeutic stapling is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 13, Tsuruta as modified by Whitman teaches a pre-defined firing range in the parent claim, Whitman further teaches that a pre-defined firing range is 1 cm or less (paragraph [0092], predetermined threshold gap may be 1 mm, which is less than 1cm).

Regarding Claim 14, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose that the controller prevents actuation of the staple-firing assembly when the drive part is at a position corresponding to a closure distance between the two opposing stapling surfaces (refer to the discussion above, with reference to Whitman’s Fig. 15b and paragraph [ 0091]) that is less than a pre-defined minimum closure distance (the examiner notes that pre-defined minimum closure distance is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 15, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose wherein the detection mechanism is comprised of at least one (examiner notes that the encoders of Whitman are equivalent to a limit switch) configured to detect when the drive part is at a position (paragraph [0049], describes the detection of the drive shafts) corresponding to a closure distance between the two opposing stapling surfaces that is too short for therapeutic stapling (the examiner notes that pre-defined minimum closure distance is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 16, Tsuruta disclose a surgical instrument (1 and 2-Fig. 24), comprising: 
a stapling end effector (2D-Fig. 21) comprising a staple-applying assembly (Fig. 21, assembly of anvil 56, section 55 and pushers 111 and 114) having an anvil (56-Fig. 21) and staple cartridge (109-Fig. 21), wherein at least the anvil is movable with respect to the staple cartridge (Column 15, lines 15-55, describes the stapling process); and
a shaft (2-Fig. 24) having a proximal shaft end (Fig. 6, 42 of 2D is representative of a proximal end) and a distal end (Fig. 6, the junction between applicator 55 and the shaft of 2d), wherein the distal shaft end is connected to the stapling end effector at the proximal effector end (Fig. 21, anvil 56 is connected to the distal end of the shaft of 2D); and
a handle (212-Fig. 24) connected to the stapling end effector (Fig. 24, 1 and 2 are connected) and comprising: a staple-firing assembly (Fig. 24, assembly of motor 226, gears 230 and 232, pinion 236, pulleys 234 and 240 and links 242 and 244) (Fig. 24, bars 252 and 254 are connected to pushers 214 and 216, it is noted that pushers 214 and 216 are the same pushers 111 and 114 of Fig. 21) and, when actuated, causing the staple-applying assembly to staple tissue disposed between the anvil and staple cartridge (Column 15, lines 15-55, describes the stapling process for Fig. 21); a power source (224-Fig. 24, examiner notes that Column 9, lines 33-35, the specifications have a possible misprint of a power supply 24 instead of 224); an electric motor (226-Fig. 24) supplied with power from the power source (Fig. 24, 224 is connected to motor 226 by an unreferenced switch), wherein the power source and the electric motor are entirely contained within the handle (Column 9, lines 33-35); and 
a closure assembly (Fig. 24, pushers 214 and 216 with housing 201) comprising: a drive part (214 and 216-Fig. 24): selectively moved by the motor along a drive-part axis (Fig. 24, housing 201 defines and axis in which pushers 214 and 216 traverse within); and Docket # EES/Elec Stap DIV102 of 11 S/N 15/447,379Amdt. dated April 20, 2020   operatively connected to the stapling end effector (Fig. 24,  pushers 214 and 216 are representative of pushers 111 and 114 of Fig. 21) such that, when the motor is supplied with power, the drive part advances the anvil towards the staple cartridge (Column 9, lines 36-52, the motor moves an assembly of parts to move 214 and 216 to accomplish the stapling procedure as described in Column 15, lines 15-55, describes the stapling process for Fig. 21), wherein a distance between the anvil and the staple cartridge defines an anvil-cartridge gap (Fig. 21.
Tsuruta additionally discloses a detection mechanism (225-Fig. 25) and a controller (222-Fig. 24) entirely contained within the handle (Fig. 24, all components are within case 212) and operatively connected to the staple-firing assembly and the detection mechanism (Fig. 24, control circuit 222 is connected to motor 226 and 225 monitors motor 226 from within casing 212).
However, Tsuruta fails to expressly disclose the functional limitations of the detection mechanism operable to detect a position of the drive part along the drive-part axis and the controller configured to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined firing range.
Whitman teaches a detection mechanism (106 and 108-Fig. 8) operable to detect a position of a drive part (30 and 32-Fig. 2) along the drive-part axis (paragraphs [0049-0050], describes the interaction between the encoders 106 and 108 with drive shafts 30 and 32, which allows the controller to determine position of the anvil based on the number of counted revolutions made by the drive shafts) and a controller with the functional capability to prevent actuation of the staple-firing assembly unless the drive part is at a position corresponding to a closure distance within a pre-defined firing range between the two opposing stapling surfaces (Fig. 15b and paragraph [0091], the gap between the anvil and the body portion is determined and based upon the determined gap, the controller may execute a stop motor command), wherein the control proceeds to determine whether the gap between the anvil and body is less than or greater than a predetermined threshold during a sequence of steps in which the motor control is controlled based on the detected gap between the anvil and body and the set predetermined threshold (Fig. 15b and paragraph [0091]). 


Regarding Claim 17, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose that the controller prevents actuation of the staple-firing assembly when the drive part is at a position corresponding to a pre-defined minimum anvil-cartridge gap (refer to the discussion above, with reference to Whitman’s Fig. 15b and paragraph [ 0091]) that is too short for therapeutic stapling (the examiner notes that therapeutic stapling is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 18, Tsuruta as modified by Whitman teaches a pre-defined firing range in the parent claim, Whitman further teaches that a pre-defined firing range is 1 cm or less (paragraph [0092], predetermined threshold gap may be 1 mm, which is less than 1cm).

Regarding Claim 19, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose that the controller prevents actuation of the staple-firing assembly when the drive part is at a position corresponding to an anvil-cartridge gap(refer to the discussion above, with reference to Whitman’s Fig. 15b and paragraph [ 0091]) that is less than a pre-defined minimum distance (the examiner notes that pre-defined minimum closure distance is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Regarding Claim 20, Tsuruta as modified by Whitman in the parent claim, Whitman further disclose wherein the detection mechanism is comprised of at least one limit switch (examiner notes that the encoders of Whitman are equivalent to a limit switch) configured to detect when the drive part is at a position (paragraph [0049], describes the detection of the drive shafts) corresponding to a pre-defined minimum anvil-cartridge gap that is too short for therapeutic stapling (the examiner notes that pre-defined minimum closure distance is user defined variable which is interpreted as predetermined threshold value as taught by Whitman).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A HOWELL/Examiner, Art Unit 3731   
05/21/2021  

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731